Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to the combination of a dewar having a trunnion mount, classified in F17C13/086.
II. Claims 14-19, drawn to the subcombination of a trunnion mount, classified in F17C13/083.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination doesn’t require a segment of aluminum tubing, a fiberglass support or a pie-shaped reinforcing pad.  The subcombination has separate utility such as a trunnion mount for a cannon.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search of the limitations of the combination requires extra search areas than the search of the subcombination (trunnion mount).  Search of the limitations of the subcombination requires extra search areas than the search of the combination (dewar).  There is a search burden in searching both inventions.  Additionally, there is an examination burden in searching both inventions due to different art, different analysis, different comparisons and different rejections.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
During a telephone conversation with Darren Smith on 28 February 2022 a provisional election was made with traverse to prosecute the invention of the combination (dewar), claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-19 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The longitudinal support stiffeners 506 as claimed in claim 4 of the present invention do not extend in the longitudinal direction and are not elongated as they extend laterally of the tank or circumferentially.  Any one else would regard these longitudinal stiffeners as either lateral support members or circumferential support members. As disclosed, the longitudinal support members are lateral support members as read in light of the specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna et al. (US 4156492) (Cavanna) in view of Patel et al. (US 4394929) (Patel).
Cavanna discloses a cryogenic dewar, comprising: an inner tank; an outer tank; and a plurality of mounts, wherein a first four of the plurality of mounts are coupled between a front half of the inner tank and a front half of the outer tank, and wherein a second four of the plurality of mounts are coupled between a rear half of the inner tank and a rear half of the outer tank.  See lateral cross section of Fig. 2 showing the positioning of the mounts (support units 54) at top, bottom and side to side and two longitudinal location of mounts as shown in Fig. 1.  Cavanna discloses mounts that allow expansion and contraction (expansion joints).  Cavanna discloses the invention except for the mounts being trunnion mounts.  Cavanna has a rectangular or square shaped tube (first support 56) that acts like a pin by which the inner container is supported within a second support 62 and third support 66, the rectangular or square shaped opening in the third support 66 prevents or inhibits rotation or pivoting of the first support 56 therein and Cavanna can’t be considered a trunnion for this reason.  Patel teaches a trunnion 
Re claims 4 and 5, longitudinal stiffeners (stiffener rings 44 and 46) which extend laterally or circumferentially, each stiffener is coupled between a first portion of an inner surface on or adjacent the road side trunnion mount and a second portion of an inner surface on or adjacent the curb side trunnion mount.
Re claim 6, the inner and outer tanks are aluminum as stated in column 1, lines 32-36.
Re claim 7, Official notice is taken of manufacturing from compatible materials where a weld is involved.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the materials of tubing (part 56 and part 62 of Cavanna) to be aluminum as this material is compatible when welded to the inner and outer aluminum tank walls.  Official notice is taken of standard sizes of tubing (8 in. OD tubing is standard size) would be preferred over specially manufactured sizes of tubing.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the size to be a standard size because such materials are readily available and less costly than specially manufactured sizes.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the tubing size to be 8 in. OD as an optimization of the size when consideration of larger sizes provide more strength and smaller sizes require less material and offer savings in cost and weight.

Re claim 13, patch plate is disclosed as cover plate 80 (see Fig. 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna in view of Patel as applied to claim 1 above, and further in view of Phuly (US 2015/0376859).
Cavanna discloses that each mount comprises a reinforcing pad (welding pad 58) welded to the outer surface of the inner tank.  However, the shape of the welding pad is not disclosed.  Phuly teaches slab panels of pie-shaped configuration (see paragraph [0024], lines 4-6).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the reinforcing pad to be formed from pie-shaped sections as such sections are lighter than the whole and allow for easier lifting, positioning and manipulation of multiple smaller panels as compared to a large unwieldy panel.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna in view of Patel as applied to claim 1 above, and further in view of Andonian (US 4674289).
The combination discloses the invention except for the fiberglass support.  Andonian teaches a fiberglass support 45.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a fiberglass support to provide strength while maintaining a low thermal conductivity to the mount.

  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna in view of Patel as applied to claim 1 above, and further in view of Parthasarathy (US 2020/0331773).
Parthasarathy (US 2020/0331773) was filed 22 April 2019.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna in view of Patel and Parthasarathy as applied to claim 10 above, and further in view of Falk (US 3734169).
The combination discloses the invention except for the trailer material.  Falk teaches an aluminum trailer (see column 12, lines 1-2 and Fig. 4 which states aluminum extrusions for panel elements 53, 54, 55 of trailer floor).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the trailer to be aluminum to provide strength and a lighter than steel material.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna in view of Patel and Parthasarathy as applied to claim 10 above, and further in view of Drube et al. (US 2002/0104581) (Drube).
The combination discloses the invention except for the off-loading system.  Drube teaches a hydraulic, cryogenic off-loading system.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the off-loading system for easy off-loading of the cryogenic liquid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733